UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) J. Garrett Stevens 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: April 30, 2014 Date of reporting period: July 31, 2013 Item 1.Schedule of Investments YieldShares (Formerly, Sustainable North American Oil Sands ETF) Schedule of Investments ● High Income ETF ● July 31, 2013 (Unaudited) Description Shares Fair Value CLOSED-END FUNDS — 99.6% AllianceBernstein Income Fund $ AllianzGI NFJ Dividend Interest & Premium Strategy Fund BlackRock Credit Allocation Income Trust BlackRock Enhanced Capital and Income Fund BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust BlackRock Real Asset Equity Trust BlackRock Resources & Commodities Strategy Trust Calamos Global Dynamic Income Fund Clough Global Opportunities Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Limited Duration Income Fund Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax Managed Global Buy Write Opportunities Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund First Trust High Income Long/Short Fund GAMCO Global Gold Natural Resources & Income Trust ING Global Equity Dividend & Premium Opportunity Fund Invesco Dynamic Credit Opportunities Fund Nuveen Credit Strategies Income Fund Nuveen Diversified Currency Opportunities Fund Nuveen Equity Premium Opportunity Fund Nuveen Preferred Income Opportunities Fund . 120,578 PIMCO Corporate & Income Opportunity Fund PIMCO High Income Fund PIMCO Income Strategy Fund II Description Shares Fair Value Wells Fargo Advantage Income Opportunities Fund $ Total Closed-End Funds (Cost$3,391,943) Total Investments - 99.6% (Cost $3,391,943) † $ Percentages are based on Net Assets of $3,450,405. As of July 31, 2013, all of the Fund's investments were considered Level 1 of the fair value hierarchy, in accordance with the authoritative guidance under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. † At July 31, 2013, the tax basis cost of the Fund’s investments was $3,391,943, and the unrealized appreciation and depreciation were $61,786 and $(16,535), respectively. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual and annual financial statements. YYH-QH-001-0100 Item 2.Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)), as of a date within 90 days of the filing date of this report. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for the principal executive officer and the principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Exchange Traded Concepts Trust By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: September 23, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: September 23, 2013 By (Signature and Title) /s/ Richard Hogan Richard Hogan, Treasurer Date: September 23, 2013
